Title: To Benjamin Franklin from Sartine, 21 April 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Versailles le 21. Avril 1779.
J’ai l’honneur de vous informer, que Mr. Deshayes Commissaire des Classes à Cherbourg represente qu’il arrive journellement d’Angleterre des Sujets des Etats Unis qui se trouvent sans ressources et qu’il seroit a désirer que vous voulussiez bien nommer un Agent dans ce Port pour pourvoir dans ces Occasions à leurs Besoins. Ce Commissaire s’est jusqu’a present chargé de cet objet de depense, dont il tient un Compte Séparé. Je vous prie, Monsieur, de me faire connoitre vos intentions à cet Egard et si vous jugez à propos que M. Deshayes continue de prendre les soins nécessaires aux Prisoniers Americains et de tenir un Compte des Dépenses qu’ils auront occasionnés.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre tres humble et très obeissant Serviteur
(signé) De Sartine
M. Franklin.
